              CASE 0:16-cv-01220-JRT-KMM Doc. 219 Filed 07/30/19 Page 1 of 1

MINNESOTA OFFICE                                                                     CALIFORNIA OFFICE
CANADIAN PACIFIC PLAZA                                                                     600 B STREET
120 S. 6TH ST., STE 2600                                                                    17TH FLOOR
MINNEAPOLIS, MN 55402                                                               SAN DIEGO, CA 92101




                                        RAINA C. BORRELLI
                                   rborrelli@gustafsongluek.com
                              TEL (612) 333-8844 • FAX (612) 339-6622

                                               July 30, 2019
      VIA ECF
      Chief Judge John R. Tunheim
      United States District Court
      15 U.S. Courthouse
      300 South Fourth Street
      Minneapolis, MN 55415

             Re:    Hudock et al. v. LG Electronics U.S.A., Inc. et al.,
                    Lead Case No. 16-cv-01220 (JRT-KMM)

      Dear Chief Judge Tunheim:

              Plaintiffs write pursuant to Local Rule 7.1(f)(1)(D) regarding the word count
      limitation for Plaintiffs’ motion for class certification to be filed on Tuesday, August 6,
      2019. The parties have conferred and agreed to jointly request an extension from the
      12,000-word limit. Specifically, Plaintiffs request an extension from 12,000 to 18,000
      words for their opening memoranda and reply, and Defendants seek the same extension
      to 18,000 words for their joint opposition to Plaintiffs’ motion. This extension is
      necessary given the complex factual and legal claims involved, and the Parties believe it
      will ensure that this Court has all the information it needs to render a decision regarding
      class certification.


                                                     Sincerely,
                                                     GUSTAFSON GLUEK PLLC
                                                     /s/ Raina S. Borrelli
                                                     Raina C. Borrelli
      RCB/jlh
      cc:    All Counsel of Record (via ECF)
